                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

ANTONIO CROWELL,

               Petitioner,                                    Case Number 16-01494
v.                                                            Criminal Case Number 03-00120
                                                              Honorable David M. Lawson
UNITED STATES OF AMERICA,

               Respondent.
                                              /

                ORDER DENYING CERTIFICATE OF APPEALABILITY

       The petitioner filed a motion under 28 U.S.C. § 2255 on June 21, 2016. On September 30,

2019, the Court issued an order and judgment denying that motion because the petitioner’s

constitutional challenge to his sentence was without merit. Pursuant to Rule 11 of the Rules

Governing Section 2255 Proceedings, which was amended as of December 1, 2009:

       The district court must issue or deny a certificate of appealability when it enters a
       final order adverse to the applicant. . . . If the court issues a certificate, the court
       must state the specific issue or issues that satisfy the showing required by 28 U.S.C.
       § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but
       may seek a certificate from the court of appeals under Federal Rule of Appellate
       Procedure 22.

Rule 11, Rules Governing Section 2255 Proceedings.

       A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Courts must either issue

a certificate of appealability indicating which issues satisfy the required showing or provide

reasons why such a certificate should not issue. 28 U.S.C. § 2253(c)(3); Fed. R. App. P. 22(b); In

re Certificates of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997). To receive a certificate of

appealability, “a petitioner must show that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (internal quotes and citations omitted).

       The Court finds that reasonable jurists could not debate the Court’s conclusion that the

holding of Johnson v. United States, --- U.S. ---, 135 S. Ct. 2551 (2015), does not call into question

the soundness of the petitioner’s ACCA-enhanced sentence, which was premised on two

convictions for robbery and one conviction for aggravated assault under Tennessee law, because

those convictions all unquestionably qualify as “violent felonies” under the use-of-force clause of

the ACCA, according to controlling circuit law.

       Accordingly, it is ORDERED that a certificate of appealability is DENIED.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge
                                                              Sitting by special designation

Date: September 30, 2019




                                                -2-
